Citation Nr: 0103079	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-32 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a back disorder, to include the issue of entitlement to a 
total rating based on individual unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to April 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which found that the veteran was not entitled to a disability 
rating in excess of 10 percent.  However, a 20 percent 
disability rating was subsequently granted by a February 1998 
Hearing Officer's Decision, effective August 26, 1996.

This case was previously before the Board in July 1999.  At 
that time, the Board found that the veteran was not entitled 
to a disability rating in excess of 20 percent for his back 
disorder, nor was he entitled to a TDIU.  Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2000 
Order, the Court vacated and remanded the Board's decision 
pursuant to Appellee's Motion for Remand.

Following the Court's Order, the veteran submitted evidence 
directly to the Board, accompanied by a waiver of initial 
consideration by the RO pursuant to 38 C.F.R. § 20.1304(c) 
(2000).  The veteran contends that this evidence shows that 
he has developed a neurogenic bladder with sensory deficit 
and peripheral neuropathy as a result of his service-
connected back disorder and that this entitles him to a 
higher rating pursuant to Diagnostic Code 5293.  The Board 
finds that this additional evidence and argument should be 
initially considered by the RO.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Service connection was granted for a back disorder by an 
October 1983 rating decision.  At the time, the back disorder 
was identified as spondylolisthesis L5-S1, narrowing of L5-
S1.  A 10 percent disability rating was assigned pursuant to 
Diagnostic Code 5295, effective April 30, 1983.  This 10 
percent rating was subsequently confirmed by a February 1993 
rating decision, which, in turn, was upheld by an April 1996 
Board decision.

In an August 1996 statement, the veteran asserted that he was 
entitled to a disability rating of 40 percent for his back 
disorder under Diagnostic Code 5295.  He asserted that he had 
narrowing of disc at L5 to S1, which he contended met the 
requirements for a 40 percent rating.  Thereafter, various VA 
and private medical records were added to the file, and the 
veteran underwent a VA examination of the spine in January 
1998.  As noted above, the veteran was ultimately granted a 
20 percent disability rating for his low back disorder by a 
February 1998 Hearing Officer's Decision, effective August 
26, 1996.

In the July 1999 decision, the Board found that the veteran 
did not meet or nearly approximate the criteria for a 
disability rating in excess of 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, and 5295.  
Additionally, the Board noted that the veteran had contended 
that he should be awarded a TDIU due to his service-connected 
back disorder.  Pursuant to VAOPGCPREC 6-96, the Board 
adjudicated the claim of entitlement to a TDIU, and concluded 
that the veteran was not entitled to this benefit on a 
schedular or an extraschedular basis.  

In Appellee's Motion for Remand, it was asserted that the 
Board did not adequately discuss the veteran's back 
symptomatology as shown by the January 1998 VA examination, 
nor did the Board adequately consider the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, for the purposes of 
assigning a disability rating.  Further, it was asserted that 
a remand was required for the Board to adjudicate the 
veteran's entitlement to a separate rating for degenerative 
joint disease associated with his low back condition in light 
of the October 1997 MRI report that was on file.  See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994) (separate rating 
required for distinct and separate symptomatology related to 
the same injury); Bierman v. Brown, 6 Vet. App. 125, 130 
(1994) (requiring the VA to address the issue of entitlement 
to separate ratings for arthritis and a neurological 
impairment stemming from a service-connected back injury).  
Also, it was asserted that the issue of entitlement to TDIU 
was inextricably intertwined with the issue of entitlement to 
an increased rating for the veteran's back disorder pursuant 
to Bagwell v. Brown, 9 Vet. App. 337, 339-40 (1996).  
Therefore, on remand, after readjudication of the veteran's 
"right knee and low back disorders" had been completed, the 
issue of entitlement to TDIU was to be readjudicated.

The Board notes that VA has a duty to assist the veteran in 
developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Additionally, it is noted that in the adjudication of an 
increased rating claim, the primary focus is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Here, it has been approximately three years since 
the veteran's last examination for disability evaluation 
purposes in January 1998.  Consequently, the Board is of the 
opinion that the evidence on file may not accurately reflect 
the current nature and severity of the service-connected 
disability.  Therefore, the Board concludes that the case 
must be remanded in order for the veteran to undergo a new 
examination.

As the Board has determined that a new examination is 
necessary with respect to this case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Since it has already been determined that a remand 
is necessary in the instant case, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000. 

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back.  
After securing any necessary release, the 
RO should obtain those records not 
already on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for 
orthopedic and neurological examinations 
to determine the current nature and 
severity of his service-connected back 
disorder.  The claims folder should be 
made available to the examiners for 
review in conjunction with the 
examinations.  The neurological examiner 
should identify all neurological 
impairment stemming from the service-
connected back disorder.  It is 
imperative that the examiners comment on 
the functional limitations caused by the 
veteran's back pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
the veteran's range of motion.  The 
examiners should also express an opinion 
as to whether it is as likely as not that 
the veteran is precluded from 
substantially gainful employment due to 
the service-connected back disorder.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review, to 
include the evidence received at the Board 
in November 2000.  The RO's decision 
should reflect consideration of whether 
the veteran is entitled to a separate 
rating for degenerative joint disease or 
for neurological defects, and whether the 
veteran is entitled to a TDIU on account 
of his service-connected back disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran should be furnished a 
Supplemental Statement of the Case and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


